Case 9:20-bk-10554-DS         Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44          Desc
                               Main Document    Page 1 of 13


 1   SMILEY WANG-EKVALL, LLP
     Kyra E. Andrassy, State Bar No. 207959
 2   kandrassy@swelawfirm.com
     3200 Park Center Drive, Suite 250
 3   Costa Mesa, CA 92626
     Tel: (714) 445-1000
 4   Fax: (714) 445-1002
 5   LEVENFELD PEARLSTEIN, LLC
     Sean P. Williams (admitted pro hac vice)
 6   swilliams@lplegal.com
     2 North LaSalle Street, Suite 1300
 7   Chicago, Illinois 60602
     Tel: (312) 346-8380
 8   Fax: (312) 346-8434
 9   Counsel to CapGrow Holdings JV Sub III
     LLC and CapGrow Holdings JV Sub IV LLC
10
                            UNITED STATES BANKRUPTCY COURT
11                  CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
12    In re:                                             Lead Case No. 9:20-bk-10554-DS

13    Community Provider of Enrichment Services,
      Inc. d/b/a CPES Inc., et al.,                      Chapter 11 Cases
14
                  Debtors.
15
      [ ] Affects All Debtors                            LIMITED OBJECTION AND
16
                                                         RESERVATION OF RIGHTS WITH
      [•] Community Providers of Enrichment              RESPECT TO CPES AZ SALE MOTION
17    Services, Inc. d/b/a CPES Inc.
      [ ] Novelles Developmental Services, Inc.
18    [ ] CPES California, Inc.                          Date: November 3, 2020
                                                         Time: 11:30 a.m.
19                                                       Place: Courtroom 201
      Debtors and Debtors in Possession                         United States Bankruptcy Court
20                                                              1415 State Street
                                                                Santa Barbara, CA 93101
21

22
                 CapGrow Holdings JV Sub III LLC and CapGrow Holdings JV Sub IV LLC (collectively,
23
     “CapGrow”), creditors/landlords of Community Providers of Enrichment Services, Inc. d/b/a CPES
24
     Inc. (“CPES AZ” or the “Debtor”)), by and through their counsel, hereby file this objection (the
25
     “Objection”) to the Debtor’s Motion for Entry of (I) an Order (A) Authorizing and Approving the
26   Debtor’s Entry Into the Stalking Horse Asset Purchase Agreement, (B) Authorizing and Approving
27   Bidding Procedures and Break-Up Fee, (C) Approving Notice Procedures, (D) Scheduling a Sale
28   Hearing, and (E) Approving Procedures for Assumption and Assignment of Certain Executory
     2843166.1                                                              CASE NO. 9:20-BK-10554-DS
Case 9:20-bk-10554-DS             Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44                            Desc
                                   Main Document    Page 2 of 13


 1   Contracts and Unexpired Leases and Determining Cure Amounts; and (II) an Order (A)
 2   Authorizing the Sale of Substantially All of the Debtor’s Assets Free and Clear of All Liens, Claims,

 3   Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of Certain

 4   Executory Contracts and Unexpired Leases; Memorandum of Points and Authorities in Support

 5   Thereof [Docket No. 296] (the “Sale Motion”).1 In further support hereof, CapGrow submits the
     Declaration of Matt Pettinelli (the “Pettinelli Declaration”), attached hereto as Exhibit A.
 6
                                              PRELIMINARY STATEMENT
 7
                 1.      CapGrow is strongly committed to providing housing to those with, among other
 8
     conditions, brain injuries, mental illness, substance abuse, and eating disorders. Specifically, it
 9
     buys buildings and enters into leases with entities across the country that provide housing to
10
     individuals with the aforementioned conditions. CapGrow strongly believes that stability is in the
11
     best interests of those individuals and that it is not in their best interests to be moved from
12
     home-to-home.
13
                 2.      CapGrow, with twenty-six active leases (the “Leases”), is the Debtor’s primary
14
     landlord. In connection with the Sale Motion, it is CapGrow’s understanding that the Debtor will
15   be transitioning members (the “Members”) to those parties that have been chosen by the Arizona
16   Department of Economic Security, Division of Developmental Disabilities (“DDD”) (or the
17   winning bidder at the auction of the Debtor’s assets).
18               3.      Assuming those entities selected by the DDD are the “winning bidder,” the
19   Members will be transitioned to at least nine different potential lessees (collectively, the
20   “Vendors”), most of whom have requested modifications to CapGrow’s Leases. As further set

21   forth in the Debtor’s Reply in Support of the Sale Motion and in Response to the DES-DDD’s

22   Objection [Docket No. 430], CapGrow is working with the Debtor and the Vendors in an effort to

23   reach an agreement on the assumption and assignment of each of the Leases. CapGrow further

24   appreciates the assistance of the Debtor and its counsel to facilitate and negotiate the assignment
     of the Leases. To date, however, CapGrow has not finalized deals with the Vendors.
25
                 4.      CapGrow and certain Vendors have reached an impasse on the terms and conditions
26
     of the assumption and assignment of the Leases. In addition, certain Vendors have failed to provide
27
     1
28               Capitalized terms used but not defined herein shall the meaning given to such term in the Sale Motion.

     2843166.1                                                   -2-                          CASE NO. 9:20-BK-10554-DS
Case 9:20-bk-10554-DS             Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44            Desc
                                   Main Document    Page 3 of 13


 1   the requisite adequate assurance that they will be able to comply with basic provisions of the Leases,
 2   including providing the minimum required insurance coverage.

 3               5.      CapGrow therefore objects to the Sale Motion and the assumption and assignment

 4   of its Leases, to the extent the proposed assumption and assumption is not consistent with section

 5   365 of the Bankruptcy Code. In order to prevent a “gaming” of the system, CapGrow’s agreement
     to modify the terms of any individual lease is conditioned on a resolution of all of the Leases. The
 6
     alternative could result in an unnecessary disruption to Member lives and leave CapGrow in an
 7
     untenable economic position. To facilitate a smooth transition for the Members, CapGrow requests
 8
     that the Court provide CapGrow, the Debtor, and the Vendors additional time to negotiate changes,
 9
     if any, to the Leases.
10
                                                 BACKGROUND
11
                 6.      On April 24, 2020, the Debtor and its affiliate, Novelles Developmental Services,
12
     Inc. (“Novelles”) filed voluntary petitions for relief under chapter 11 of title of the United States
13
     Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Central District of
14
     California (the “Court”). On August 11, 2020, CPES California, Inc. (“CPES CA,” and collectively
15   with Novelles and CPES AZ, the “Debtors”) filed a voluntary petition for relief under chapter 11
16   of the Bankruptcy Code. The Debtors’ chapter 11 cases (the “Chapter 11 Cases”) are being jointly
17   administered under Case No. 9:20-bk-10554-DS.
18               7.      CapGrow is one of CPES AZ’s largest creditors, according to the schedules and
19   top-20 creditors list filed in the Chapter 11 Cases,2 and was the landlord of twenty-nine properties
20   pursuant to certain leases with CPES AZ (three of CapGrow’s leases have previously been rejected

21   by CPES AZ, see, e.g., Docket No. 173). Pettinelli Declaration, ¶ 4.

22               8.      On September 4, 2020, CPES AZ filed the Sale Motion, seeking authority to sell its

23   property to CTB AZ, LLC (“CTB AZ”), subject to higher and better offers. An auction was held

24   on October 15, 2020, which resulted in a number of parties submitting higher and better offers for
     certain properties. On October 19, 2020, the Debtor filed a Notice of Auction Results [Docket No.
25
     413], indicating the winner of the auction (to the extent applicable) and the DDD designate with
26
     respect to each property. The Debtor and the DDD-designate Vendors began setting up calls with
27
     2
28               See Docket Nos. 1, 165.

     2843166.1                                           -3-                     CASE NO. 9:20-BK-10554-DS
Case 9:20-bk-10554-DS         Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44              Desc
                               Main Document    Page 4 of 13


 1   CapGrow shortly thereafter, in order to begin negotiations with respect to the Leases. See Pettinelli
 2   Declaration, ¶ 5.

 3               9.    CapGrow has and continues to negotiate in good faith with the Vendors. Pettinelli

 4   Declaration, ¶ 6. CapGrow is committed to allowing Members who currently reside in the homes

 5   to remain in their homes. Id. In addition, by hosting numerous conference calls and negotiating in
     good faith with all interested parties, CapGrow has demonstrated a willingness to work with
 6
     Vendors on potential alterations to the Leases, so long as much as any modification satisfies the
 7
     loan covenants in CapGrow’s own loan documents and permit CapGrow to continue to operate its
 8
     business. Id.
 9
                 10.   As set forth above, CapGrow and certain Vendors have failed to reach agreement
10
     with respect to a modification of terms of the Leases, which may result in the rejection of such
11
     Leases, and/or the removal of the Members from the CapGrow homes. Pettinelli Declaration, ¶ 5.
12
     CapGrow does not consent to the assumption and assignment of its Leases until CapGrow and the
13
     Vendors have reached agreement with respect to the assumption and assignment of all of its Leases.
14
                                                ARGUMENT
15       A. The Debtor may not Assume and Assign Modified Leases without CapGrow’s Consent
16               11.   The Debtor may not assume and assign the Leases (as modified by the Vendors’
17   requests) unless CapGrow consents. “It is well settled that if a debtor elects to assume an executory
18   contract or unexpired lease, it must assume the entire contract or lease cum onere, except insofar
19   as the rights of the parties are altered by the Bankruptcy Code.” In re David Orgell, Inc., 117 B.R.
20   574, 575-76 (Bankr. C.D. Cal. 1990); see also American Flint Glass Wkrs v. Anchor Resolution

21   Corp., 197 F.3d 76, 81 (3d Cir. 1999). Similarly, “[t]he trustee cannot retain the beneficial aspects

22   of an executory contract or unexpired lease while rejecting its burdens.” In re Plitt Amusement Co.

23   of Washington, Inc., 233 B.R. 837, 840 (Bankr. C.D. Cal. 1999); see also In re CellNet Data

24   Systems, Inc., 327 F.3d 242, 249 (3d Cir. 2003) (Assignment of a lease is “an all-or-nothing
     proposition – either the whole contract [or lease] is assumed or the entire contract [or lease] is
25
     rejected.”).
26
                 12.   The Debtor and Vendors, in seeking to negotiate or modify existing terms of the
27
     Leases, are seeking to retain the benefit of the Leases (having a home for the Members), while
28

     2843166.1                                         -4-                     CASE NO. 9:20-BK-10554-DS
Case 9:20-bk-10554-DS         Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44                   Desc
                               Main Document    Page 5 of 13


 1   seeking to reject terms that the Vendors find burdensome. This is impermissible under section 365
 2   of the Bankruptcy Code.

 3               13.   CapGrow is, in fact, willing to accommodate many of the Vendors’ requests. See

 4   Pettinelli Declaration, ¶ 7. However, CapGrow has yet to see proof of insurance with respect to

 5   certain Vendors. Id. In other cases, Vendors are seeking to materially reduce the monetary
     obligations under the Leases or are requesting concessions on repair and maintenance. Id. Absent
 6
     agreement, Vendors may move Members from one home to another. Id. As the assumption of
 7
     each Lease requires CapGrow’s consent (to the extent a Vendor seeks to modify the terms of the
 8
     Leases), none of the Leases can be assumed and assigned as of the date hereof.
 9
                 14.   In an effort to allow Members to remain in their homes, CapGrow believes that
10
     continuing the hearing on the Sale Motion will hopefully provide the parties time to finalize the
11
     terms of the assumption and assignment of the Leases.
12
         B. Debtor Must Provide CapGrow Adequate Assurance of Future Performance for Each
13          Vendor
14               15.   Pursuant to section 365(f)(2) of the Bankruptcy Code, a lease is only assignable if it
15   has been assumed in accordance with section 365(b)(1) and the moving party has provided

16   “adequate assurance of future performance” with respect to leases. 11 U.S.C. § 365(f)(2). As the

17   court noted in In re Washington Capital Aviation & Leasing, 156 B.R. at 167, 175 n. 3 (Bankr. E.D.

18   Va. 1993):

19                     Adequate assurance of future performance by the assignee is
                       important because 11 U.S.C. § 365(k) “relieves the ... estate from any
20                     liability for any breach of such ... lease occurring after such
                       assignment.” A party subject to a contractually created obligation
21                     ordinarily cannot divest itself of liability by substituting another in
                       its place without the consent of the party owed the duty.
22               See also In re Rickel Home Centers, Inc., 209 F.3d 291, 299 (3d Cir. 2000) (Adequate
23   assurance is “necessary to protect the rights of the non-debtor party to the contract or lease, because
24   assignment relieves the trustee and the estate from liability arising from a post-assignment breach”).
25               16.   The Debtor bears the burden on adequate assurance issues. 11 U.S.C. §§

26   365(b)(1)(C), (f)(2). Putting aside the fact that CapGrow currently does not even know whether

27   the Vendors designated by the DDD will be the eventual purchasers, the Debtor has not received,

28   and therefore has not provided, minimum evidence of adequate assurance, including with respect

     2843166.1                                           -5-                      CASE NO. 9:20-BK-10554-DS
Case 9:20-bk-10554-DS         Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44              Desc
                               Main Document    Page 6 of 13


 1   to certain Vendors’ financial condition. Pettinelli Declaration, ¶ 8. In fact, one Vendor is a newly
 2   formed entity that, upon information and belief, does not have any assets. Id. Without proof of

 3   financial ability to perform, the Leases cannot be assumed and assigned under section 365(f)(2)(B)

 4   of the Bankruptcy Code with respect to such Vendor(s).

 5               17.   More egregiously, certain Vendors have not provided CapGrow with a certificate of
     insurance sufficient to meet CapGrow’s (and CapGrow’s lender’s) minimum requirements. See
 6
     Pettinelli Declaration, ¶ 9. Certain other Vendors have stated that they will not comply with the
 7
     insurance requirements set forth in the Lease. Id. Once again, the failure to provide minimum
 8
     insurance requirements compels denial of the Debtor’s request to the assume and assign the Leases
 9
     under section 365(f)(2)(B) of the Bankruptcy Code as this failure is further evidence of the Debtor’s
10
     inability to provide proof of adequate assurance of future performance.
11
                 18.   CapGrow therefore objects to the Sale Motion and assumption and assignment of its
12
     Leases until the Debtor can satisfy section 365(f)(2)(B) with respect to each Lease.
13
                                        RESERVATION OF RIGHTS
14
                 19.   Nothing contained herein shall constitute a waiver of any rights or remedies of
15   CapGrow under the Bankruptcy Code or applicable law, including, without limitation, the right to
16   supplement this limited objection or raise any other additional arguments at a later date.
17
     Dated: November 2, 2020                           SMILEY WANG-EKVALL, LLP
18

19                                                     By:        /s/ Kyra E. Andrassy
                                                       Kyra E. Andrassy, State Bar No. 207959
20                                                     kandrassy@swelawfirm.com
21                                                     3200 Park Center Drive, Suite 250
                                                       Costa Mesa, CA 92626
22                                                     Tel: (714) 445-1000
                                                       Fax: (714) 445-1002
23
                                                       LEVENFELD PEARLSTEIN, LLC
24
                                                       By:
25                                                           Sean P. Williams (IL Bar # 6314275)
                                                             swilliams@lplegal.com
26                                                           2 N. LaSalle St., Suite 1300
27                                                           Chicago, Illinois 60602
                                                             Telephone: (312) 476-7531
28

     2843166.1                                         -6-                     CASE NO. 9:20-BK-10554-DS
Case 9:20-bk-10554-DS   Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44   Desc
                         Main Document    Page 7 of 13
Case 9:20-bk-10554-DS   Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44   Desc
                         Main Document    Page 8 of 13




                EXHIBIT "A"
Case 9:20-bk-10554-DS         Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44                 Desc
                               Main Document    Page 9 of 13


 1   SMILEY WANG-EKVALL, LLP
     Kyra E. Andrassy, State Bar No. 207959
 2   kandrassy@swelawfirm.com
     3200 Park Center Drive, Suite 250
 3   Costa Mesa, CA 92626
     Tel: (714) 445-1000
 4   Fax: (714) 445-1002
 5   LEVENFELD PEARLSTEIN, LLC
     Sean P. Williams (admitted pro hac vice)
 6   swilliams@lplegal.com
     2 North LaSalle Street, Suite 1300
 7   Chicago, Illinois 60602
     Tel: (312) 346-8380
 8   Fax: (312) 346-8434
 9   Counsel to CapGrow Holdings JV Sub III
     LLC and CapGrow Holdings JV Sub IV LLC
10
                            UNITED STATES BANKRUPTCY COURT
11                  CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
12    In re:                                                  Lead Case No. 9:20-bk-10554-DS

13    Community Provider of Enrichment Services,
      Inc. d/b/a CPES Inc., et al.,                           Chapter 11 Cases
14
                Debtors.
15
      [ ] Affects All Debtors                                 DECLARATION OF MATT
16
                                                              PETTINELLI WITH RESPECT TO
      [•] Community Providers of Enrichment                   OBJECTION AND RESERVATION OF
17    Services, Inc. d/b/a CPES Inc.                          RIGHT WITH RESPECT TO CPES AZ
      [ ] Novelles Developmental Services, Inc.               SALE MOTION
18    [ ] CPES California, Inc.
19                                                            Date: November 3, 2020
      Debtors and Debtors in Possession                       Time: 11:30 a.m.
20                                                            Place: Courtroom 201
                                                                     United States Bankruptcy Court
21                                                                   1415 State Street
                                                                     Santa Barbara, CA 93101
22

23
               I, Matt Pettinelli, state the following under penalty of perjury:
24
               1.     I submit this declaration (the “Declaration”) in support of the Objection and
25
     Reservation of Rights with Respect to CPES AZ Sale Motion (the “Objection”). I am the President
26

27

28

                                                                                   CASE NO. 9:20-BK-10554-DS
Case 9:20-bk-10554-DS         Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44                            Desc
                              Main Document     Page 10 of 13


 1   and Founder of CapGrow Partners, which includes the CapGrow 1 entities referenced in the
 2   Objection.

 3           2.      Except as otherwise indicated, all facts set forth in this Declaration are based upon

 4   my personal knowledge, my review of relevant documents, or my opinion based upon my

 5   experience, knowledge, and information concerning the Objection and Sale Motion. I am over the
     age of eighteen and authorized to submit this Declaration on behalf of CapGrow. If called upon to
 6
     testify, I would testify to the facts set forth herein.
 7
             3.      CapGrow leases homes to companies providing care to individual members
 8
     throughout the country. The key communities CapGrow leases to include parties with the following
 9
     issues: brain injury; mental illness; substance abuse; eating disorders; and, relevant to the Debtor’s
10
     case, long-term care.
11
             4.      CapGrow currently has twenty-six active leases with the Debtor. In connection with
12
     the Sale Motion, it is CapGrow’s understanding that the Debtor may seek to transition Members
13
     and thus, the Leases, to those parties that have been chosen by the DDD.
14
             5.      Shortly after the Debtor filed its Notice of Auction Results [Docket No. 413], the
15   Debtor and the DDD-designate Vendors began setting up calls with CapGrow, in order to begin
16   negotiations with respect to the Leases. CapGrow and certain Vendors have failed to reach
17   agreement with respect to a modification of terms of the Leases.
18           6.      CapGrow has and continues to negotiate in good faith with the Vendors. CapGrow
19   is committed to allowing Members who currently reside in the homes to remain in their homes.
20   CapGrow has a willingness to work with vendors on potential alterations to the Leases, so long as

21   much as any modification satisfies the loan covenants in CapGrow’s own loan documents.

22           7.      CapGrow is willing to accommodate many of the Vendors’ requests. However,

23   CapGrow has yet to see proof of insurance with respect to certain Vendors. In other cases, Vendors

24   are seeking to materially reduce the monetary obligations under the Leases or are requesting
     concession on repair and maintenance.
25

26

27

28   1
             Capitalized terms used but not defined herein shall have the meaning given to such term in the Objection.

                                                             -2-                          CASE NO. 9:20-BK-10554-DS
Case 9:20-bk-10554-DS      Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44               Desc
                           Main Document     Page 11 of 13


 1          8.      The Debtor has not received, and therefore has not provided, minimum adequate
 2   assurance, including with respect to certain Vendors’ financial condition. One Vendor is a newly

 3   formed entity that, upon information and belief, does not have any assets.

 4          9.      Certain Vendors have not provided CapGrow with a certificate of insurance

 5   sufficient to meet CapGrow’s (and CapGrow’s lender’s) minimum requirements. Certain other
     Vendors have simply refused to comply with the insurance requirements set forth in the Lease.
 6

 7

 8   Dated: November 2, 2020
                                                           Matt Pettinelli
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-                      CASE NO. 9:20-BK-10554-DS
        Case 9:20-bk-10554-DS                     Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44                                      Desc
                                                  Main Document     Page 12 of 13



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                3200 Park Center Drive, Suite 250, Costa Mesa, CA. 92626


A true and correct copy of the foregoing document entitled (specify): Limited Objection and Reservation of Rights with
Respect to CPES AZ Sale Motion will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/2/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _____________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 11/2/2020                   Lynnette Garrett                                                   /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:20-bk-10554-DS                     Doc 439 Filed 11/02/20 Entered 11/02/20 16:50:44                                      Desc
                                                  Main Document     Page 13 of 13


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

    • Kyra E Andrassy kandrassy@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    • Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
    • Gary O Caris gcaris@btlaw.com, slmoore@btlaw.com;rsutton@btlaw.com
    • Scott B Cohen sbc@eblawyers.com, mkk@eblawyers.com
    • Brian D Fittipaldi brian.fittipaldi@usdoj.gov
    • David R Johanson djohanson@hpylaw.com, drubel@hpylaw.com;rthompson@hpylaw.com
    • Jennifer Kalvestran jkalvestran@gustlaw.com, spobrien@gustlaw.com
    • Kelsey L Maxwell kmaxwell@murchisonlaw.com
    • Chelsea Mikula chelsea.mikula@tuckerellis.com, bethany.mackay@tuckerellis.com
    • Roksana D. Moradi-Brovia roksana@rhmfirm.com,
        matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@r
        hmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    • Sean P O'Brien spobrien@gustlaw.com
    • Steven P Ordaz sordaz@bmcgroup.com, tfeil@bmcgroup.com
    • Agustin R Pina pina@schinner.com
    • Ryan M Salzman ryan.salzman@faegredrinker.com,
        willie.ackart@faegredrinker.com;susan.carlson@faegredrinker.com
    • United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
    • Scott L Whitman slw@mwlegal.com, holly@mwlegal.com
    • Steven W Yuen syuen@heathandyuen.com, wyang@heathandyuen.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
